DETAILED ACTION
The communication dated 10/12/2020 has been entered and fully considered.
Claims 1-16 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Double Patenting
Applicant is advised that should claim 1 be found allowable, claim 16 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Paulus et al. U.S. Publication 2017/0027408 (henceforth referred to as Paulus) in view of Tuller U.S. Publication 2016/0143507 (henceforth referred to as Tuller).
As for claim 1, Paulus teaches a warewash machine (paragraph [0015]; Fig. 1: part 10), comprising: a housing (paragraph [0015]; Fig. 1: part 11) defining an input side (paragraph [0015]; Fig. 1: part 16), equivalent to the claimed ware inlet, an exit end (paragraph [0015]; Fig. 1: part 17), equivalent to the claimed ware outlet, and an internal chamber running from input side 16 to exit end 17 and through which wares (paragraph [0015]; Fig. 1: part 14) are moved in a conveyance direction by a conveyor for cleaning (paragraph [0015]; Fig. 1), the internal chamber including a plurality of sequential spray zones including at least one wash zone (paragraph [0016]; Fig. 1: part 40) and a rinse zone (paragraph [0018]; Fig. 1: part 54) downstream of wash zone 40 in the conveyance direction (paragraph [0015]; Fig. 1); an exhaust system (paragraph [0019]; Fig. 1: part 80), equivalent to the claimed vent path, from the chamber leading to a vent outlet for connecting to a building ventilation system (paragraph [0019]; Fig. 1).
Paulus differs from the instant claims in failing to teach a damper for controlling a flow area at a location along exhaust system 80; a controller connected to control a position of the damper, the controller configured to adjust a position of the damper based upon input from at least a first temperature sensor, wherein the first temperature sensor is located (i) proximate to input side 16, (ii) proximate to exit end 17 or (iii) along exhaust system 80.
Tuller, however, teaches a similar dishwasher (paragraph [0011]; Fig. 1: part 10), equivalent to the claimed warewash machine. Tuller teaches a flapper valve (paragraph [0025]; Fig. 3: part 335), equivalent to the claimed damper, for controlling a flow area at a location along the vent assembly (paragraph [0022]; Fig. 3: part 300), equivalent to the claimed vent path; a controller (paragraph [0017]; Fig. 1: part 50) connected to control a position of flapper valve 335 (paragraph [0025]; Figs. 1-3), controller 50 configured to adjust a position of flapper valve 335 based upon input from at least a first temperature sensor, wherein the first temperature sensor is located (i) proximate to the ware inlet, (ii) proximate to the ware outlet or (iii) along vent assembly 300 (paragraphs [0025]-[0026]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the exhaust system taught by Paulus with the flapper valve taught by Tuller to achieve the predictable result of a flapper valve for controlling a flow area at a location along the exhaust system so progressively more air passes through as the temperature and moisture content of the air progressively decreases (Tuller paragraph [0025]).
As for claim 12, Paulus teaches a method of operating a warewash machine (paragraph [0015]; Fig. 1: part 10) to reduce energy loss, wherein warewash machine 10 includes a housing (paragraph [0015]; Fig. 1: part 11) defining an input side (paragraph [0015]; Fig. 1: part 16), equivalent to the claimed ware inlet, an exit end (paragraph [0015]; Fig. 1: part 17), equivalent to the claimed ware outlet, and an internal chamber running from input side 16 to exit end 17 and through which wares (paragraph [0015]; Fig. 1: part 14) are moved in a conveyance direction by a conveyor for cleaning (paragraph [0015]; Fig. 1), the internal chamber including a plurality of sequential spray zones including at least one wash zone (paragraph [0016]; Fig. 1: part 40) and a rinse zone (paragraph [0018]; Fig. 1: part 54) downstream of wash zone 40 in the conveyance direction (paragraph [0015]; Fig. 1); an exhaust system (paragraph [0019]; Fig. 1: part 80), equivalent to the claimed vent path, from the chamber leading to a vent outlet for connecting to a building ventilation system (paragraph [0019]; Fig. 1).
Paulus differs from the instant claims in failing to teach a damper for controlling a flow area at a location along exhaust system 80, and a first temperature sensor, wherein the first temperature sensor is located at (i) input side 16, (ii) exit end 17 or (iii) along exhaust system 80, the method comprising: adjusting a position of the damper based upon a temperature indicated by the first temperature sensor.
Tuller, however, teaches a similar dishwasher (paragraph [0011]; Fig. 1: part 10), equivalent to the claimed warewash machine. Tuller teaches a flapper valve (paragraph [0025]; Fig. 3: part 335), equivalent to the claimed damper, for controlling a flow area at a location along the vent assembly (paragraph [0022]; Fig. 3: part 300), equivalent to the claimed vent path, and a first temperature sensor, wherein the first temperature sensor is located at (i) the ware inlet, (ii) the ware outlet or (iii) along vent assembly 300, the method comprising: adjusting a position of flapper valve 335 based upon a temperature indicated by the first temperature sensor (paragraphs [0025]-[0026]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the exhaust system taught by Paulus with the flapper valve taught by Tuller to achieve the predictable result of a flapper valve for controlling a flow area at a location along the exhaust system so progressively more air passes through as the temperature and moisture content of the air progressively decreases (Tuller paragraph [0025]).
As for claim 16, Paulus teaches a warewash machine (paragraph [0015]; Fig. 1: part 10), comprising: a housing (paragraph [0015]; Fig. 1: part 11) defining an input side (paragraph [0015]; Fig. 1: part 16), equivalent to the claimed ware inlet, an exit end (paragraph [0015]; Fig. 1: part 17), equivalent to the claimed ware outlet, and an internal chamber running from input side 16 to exit end 17 and through which wares (paragraph [0015]; Fig. 1: part 14) are moved in a conveyance direction by a conveyor for cleaning (paragraph [0015]; Fig. 1), the internal chamber including a plurality of sequential spray zones including at least one wash zone (paragraph [0016]; Fig. 1: part 40) and a rinse zone (paragraph [0018]; Fig. 1: part 54) downstream of wash zone 40 in the conveyance direction (paragraph [0015]; Fig. 1); an exhaust system (paragraph [0019]; Fig. 1: part 80), equivalent to the claimed vent path, from the chamber leading to a vent outlet for connecting to a building ventilation system (paragraph [0019]; Fig. 1).
Paulus differs from the instant claims in failing to teach a damper for controlling a flow area at a location along exhaust system 80; a controller connected to control a position of the damper, the controller configured to adjust a position of the damper based upon input from at least one temperature sensor that indicates a temperature condition proximate at least one of input side 16 or exit end 17, or along exhaust system 80.
Tuller, however, teaches a similar dishwasher (paragraph [0011]; Fig. 1: part 10), equivalent to the claimed warewash machine. Tuller teaches a flapper valve (paragraph [0025]; Fig. 3: part 335), equivalent to the claimed damper, for controlling a flow area at a location along the vent assembly (paragraph [0022]; Fig. 3: part 300), equivalent to the claimed vent path; a controller (paragraph [0017]; Fig. 1: part 50) connected to control a position of flapper valve 335 (paragraph [0025]; Figs. 1-3), controller 50 configured to adjust a position of flapper valve 335 based upon input from at least one temperature sensor that indicates a temperature condition proximate at least one of the ware inlet or the ware outlet, or along vent assembly 300 (paragraphs [0025]-[0026]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the exhaust system taught by Paulus with the flapper valve taught by Tuller to achieve the predictable result of a flapper valve for controlling a flow area at a location along the exhaust system so progressively more air passes through as the temperature and moisture content of the air progressively decreases (Tuller paragraph [0025]).

Allowable Subject Matter
Claims 2-11 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVON J SHAHINIAN whose telephone number is (571)270-1384. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVON J SHAHINIAN/Primary Examiner, Art Unit 1711